Name: 2000/690/EC: Commission Decision of 8 November 2000 setting up an Enterprise Policy Group (notified under document number C(2000) 3089)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  business organisation
 Date Published: 2000-11-10

 Avis juridique important|32000D06902000/690/EC: Commission Decision of 8 November 2000 setting up an Enterprise Policy Group (notified under document number C(2000) 3089) Official Journal L 285 , 10/11/2000 P. 0024 - 0025Commission Decisionof 8 November 2000setting up an Enterprise Policy Group(notified under document number C(2000) 3089)(2000/690/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Whereas:(1) Article 157 of the Treaty establishing the European Community has assigned to the Community and the Member States the task of ensuring that the conditions required for the competitiveness of the Community's industry exist.(2) On the grounds of rationalisation and in order to facilitate the integration of the Commission's work on good practice and coordination with the Member States, as stated in the Commission communication "challenges for enterprise policy in the knowledge-driven economy"(1), the Commission requires a body for reflection, debate and advice, consisting of high-level experts from the enterprise community and representatives of the Member States, entitled the "Enterprise policy group" (EPG), in order to examine general enterprise policy issues and to assist the Commission in the identification and dissemination of good practice.(3) In order to achieve greater transparency and efficiency in enterprise policy and to enable it to play a more strategic role in meeting challenges in the knowledge-driven economy, the EPG should comprise two sections, the first comprising representatives from the Member States, and the second comprising eminent persons, chosen by the Commission from a wide range of highly and appropriately qualified applicants, active in industry, services, the business community or in fields of activity linked to the development of innovation and the knowledge-driven economy.(4) In order to allow adequate representation of the Directors-General of industry and of the national authorities responsible for small and medium-sized enterprises (SMEs), it is appropriate that the Members States may appoint up to two representatives for the first section.(5) The EPG should therefore be set up and its terms of reference and internal organisation should be defined.(6) In order to guarantee an adequate representation of SMEs, a fixed allowance should be provided for those participating in the work of the EPG who are employed by an SME.(7) The Committee on Commerce and Distribution and the Consultative Committee for Cooperatives, Mutual Societies, Associations and Foundations should be dissolved,HAS DECIDED AS FOLLOWS:Article 1An Enterprise policy group, hereinafter referred to as "the group", whose members are appointed by the Commission, is hereby established by the Commission. Its task is to advise the Commission on enterprise policy issues.Article 21. The Group shall consist of two Sections:- A first Section (Directors-General), comprising up to two representatives from each Member State, nominated by each Member State,- A second professional chamber, comprising up to 40 members appointed by the Commission, representing a wide range of expertise in domains of importance to enterprises.2. Working groups may be set up to study specific subjects on the basis of a mandate.3. The Commission may invite experts to participate in the work of the group, sections or working groups.4. The group, its sections and working groups shall meet in the form and according to the timetable determined by the Commission. The Commission shall chair the meetings and Commission officials may take part in them.5. The group and its sections shall adopt their rules of procedure on the basis of a draft presented by the Commission. The Commission departments shall provide the secretariat.6. The Commission may publish on the Internet, in the original language of the document concerned, any conclusion, summary, part conclusion or working paper relating to the group or its sections.Article 3The following provisions shall apply for the second section:- appointment shall be in a personal capacity and advice should be given to the Commission independently of any outside instruction,- information obtained through the work of the group, its sections or working groups, shall not be divulged, where it is stated by the Commission to relate to a confidential matter,- the term of office of members shall be two years, renewable. They shall remain in office until they are replaced, or until the expiry of their term of office,- members who are no longer able to make an effective contribution to the work of the group, who resign or who breach the requirements set out in the first or second indent of the present Article or in Article 287 of the Treaty establishing the European Community, may be replaced for the remainder of their term,- The names of the members shall be published in the Official Journal of the European Communities.Article 4Travel and subsistence expenses incurred by members, observers and experts, in connection with the activities of the group, shall be reimbursed by the Commission in accordance with the provisions in force within the Commission. Their functions shall not be remunerated. Nevertheless, the Commissioner responsible for enterprise policy may decide that members, observers or experts who are employed by a small or medium-sized enterprise(2), may also be compensated for the costs resulting from preparatory work and of being away from their enterprise, by a fixed allowance of EUR 500 a day, to a maximum of 10 days a year.Article 5Commission Decisions 81/428/EEC(3) and 98/215/EC(4) are hereby repealed.Article 6This Decision shall take effect on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 December 2005. The Commission will decide whether to extend it or not before that date.Done at Brussels, 8 November 2000.For the CommissionErkki LiikanenMember of the Commission(1) COM (2000) 256 final, including Annex describing the best procedure(2) According to the definition given in the Commission Recommendation of 3 April 1996 (OJ L 107, 30.4.1996 P. 4), including the self-employed.(3) OJ L 165, 23.6.1981, p. 24.(4) OJ L 80, 18.3.1998, p. 51.